        Case 3:21-mj-01181-BGS Document 1 Filed 03/29/21 PageID.1 Page 1 of 3




 1 RANDY S. GROSSMAN
   Acting United States Attorney
 2 PETER S. HORN
   Assistant United States Attorney
 3 California Bar No. 321358
   Office of the United States Attorney
 4 880 Front Street, Room 6293
   San Diego, CA 92101-8893
 5 Telephone: (619) 546-6795
 6 Email: peter.hom@usdoj.gov

 7 Attorneys for Plaintiff
   UNITED STATES OF AMERICA
 8
 9                                 UNITED STATES DISTRICT COURT

10                              SOUTHERN DISTRICT OF CALIFORNIA

11
12    IN THE MATTER OF                                                      21-MJ-1181
                                                            Misc. Case No.: - ------
      THE EXTRADITION OF
13
      RODERICK MUCHIKEKWANAPE
14
      a/k/a                                                 Hon. Bernard G. Skomal
15
16    "MUCHIKEKWANAPE, RODERICK,
      RODNEY"
17
      "MUCH RODERICK TOOT"
18
            '        '
      "GAMBLER, THOMAS ROBERT"
      "STARKES PAUL EDWARD"
19            '
      "GREEN KEVIN"
20                 '

21                           COMPLAINT FOR PROVISIONAL ARREST
                             WITH A VIEW TOWARDS EXTRADITION
22
                                       (18 u.s.c. § 3184)
23            I, Peter S. Hom, the undersigned Assistant United States Attorney, being duly
24 sworn, state on information and belief that the following is true and correct:
25       1.     In this matter, I represent the United States in fulfilling its treaty obligations
26 to Canada.
27            2.       There is an extradition treaty in force between the United States and Canada:
28
     the Treaty on Extradition Between the United States of America and Canada, U.S.-Can.,
        Case 3:21-mj-01181-BGS Document 1 Filed 03/29/21 PageID.2 Page 2 of 3




 1 Dec. 3, 1971, 27 U.S.T. 983, as amended by thelrotocol Amending the Extradition Treaty
 2 with Canada, U.S.-Can., Jan. 11, 1988, S. TREATY Doc. No. 101-17 (1990), and the Second
 3 Protocol Amending the Extradition Treaty with Canada, U.S.-Can., Jan. 12, 2001, S.
 4 TREATY Doc. No. 107-11 (2002) ( collectively, the "Treaty").

 5         3.     Article 11 of the Treaty provides for the provisional arrest and detention of
 6 alleged fugitives pending the submission of a formal request for extradition and supporting
 7 documents.
 8         4.     In accordance with Article 11 of the Treaty, the Government of Canada has
 9 asked the United States, through diplomatic channels, for the provisional arrest of Roderick
1O MUCHIKEKWANAPE with a view towards his extradition.
11         5.     According to information provided by the Government of Canada,
12 MUCHIKEKWANAPE was convicted in 2000 of First Degree Murder, in violation of
13 Section 235(1) of the Criminal Code of Canada. He was sentenced to life imprisonment
14 without eligibility for parole until after he had served 25 years of his sentence. This offense
15 was committed within the jurisdiction of Canada.
16         6.     On October 29, 2020, MUCHIKEKWANAPE escaped from the prison where
17 he was serving his sentence. The same day, the Institution Head of Mission Institution in
18 Mission, British Columbia issued a warrant for his apprehension and recommitment to
19 custody in a penitentiary.
20         7.     MUCHIKEKWANAPE's First Degree Murder conviction was based on the
21   following facts:
22                a.    In July 1998, MUCHIKEKWANAPE followed a woman ("the
           victim") as she was walking home. MUCHIKEKWANAPE attacked the
23         victim and dragged her under a bridge, where he then killed her in the course '
           of a sexual assault. Specifically, he beat the victim, causing fatal skull
24         fractures, and breaking her jaw, cheekbones, and nose. He also removed the
25         victim's clothing from the waist down and used a sharp object to cut her
           genitalia. He removed her bracelet and threw her body into the river.
26
                 b.    Immediately following the murder, MUCHIKEKWANAPE
27         escaped to a friend's home, where he washed his bloody clothes and took a
           bath. Two witnesses at the house, including MUCHIKEKWANAPE's14-
28         year-old nephew, saw him with blood smeared on his face and body.
                                                  2
       Case 3:21-mj-01181-BGS Document 1 Filed 03/29/21 PageID.3 Page 3 of 3



                c.    MUCHIKEKWANAPE gave his nephew the bracelet and his
 1        watch, which were covered in blood, and instructed him to wash them.
          However, his nephew did not clean the bracelet and watch.
 2
                 d.    The victim's body was recovered from the river. Police also
 3        located the bracelet and watch at the house. Forensic analysis revealed that
 4        the blood on the bracelet and watch contained the victim's DNA.

 5              e.    In August 1998, MUCHIKEKWANAPE was arrested and
          charged with First Degree Murder. On December 13, 2000, he was convicted
 6        and sentenced.
 7        8.     The offense with which MUCHIKEKWANAPE is charged is provided for
 8 in Article 2 of the Treaty.
 9        9.     MUCHIKEKWANAPE may be found within the jurisdiction of this Court: at
10 Paradise Valley Hospital or, once he is discharged from the hospital, at Western Region
11 Detention Facility (GEO). On March 26, 2021, Deputy United States Marshals arrested
12 him in San Diego, California on a warrant for his arrest from the Western District of
13 Washington, based on a complaint for provisional arrest with a view towards extradition
14 in that District, where he was believed to be.
15         10.   The Government of Canada has represented that it will submit a formal
16 request for extradition supported by the documents specified in the Treaty, within the time
17 required under the Treaty.
18        WHEREFORE, the undersigned complainant requests that MUCHIKEKWANAPE
19 be brought before this Court so that evidence of his criminality may be heard.
20
21
                                                       PETER S. HORN
22                                                     Assistant United States Attorney
23 Attested to by the applicant in accordance with the requirements of Fed. R. Crim. P. 4.1 by
24 telephone on this 29th day of March, 2021.
25
26
27                                                     HON. BERNARD G. SKOMAL
                                                       United States Magistrate Judge
28
                                                3
